       Case 1:18-cv-06626-ALC-KNF Document 205 Filed 10/26/20 Page 1 of 2


                                                         The Chrysler Building
                                                         405 Lexington Avenue, NY, NY 10174-1299
                                                         Tel: 212.554.7800 Fax: 212.554.7700
                                                         www.mosessinger.com


                                                         October 26, 2020
VIA ECF

Hon. Kevin N. Fox, U.S.M.J.
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

                  Re:   Actava TV, Inc., et al. v. Joint Stock Company “Channel One Russia
                        Worldwide” et al. (18-cv-06626)
Dear Judge Fox:
         We represent Plaintiffs in this action. We write because Defendants have objected to
Plaintiffs’ public filing of ECF No. 204 (letter dated October 23, 2020) on the grounds that
Footnote 1 quotes from a document that Defendants designated as “Attorneys’ Eyes Only”.
Although we disagree that any competitively sensitive or otherwise confidential information has
been disclosed, we nonetheless request that the letter filed at ECF No. 204 be sealed, with
leave granted to re-file this document under seal.

         A proposed order is attached.



                                                         Respectfully submitted,

                                                         /Toby Butterfield/

                                                         Toby Butterfield

cc: All Counsel (via ECF)




4607262 018529.0101
      Case 1:18-cv-06626-ALC-KNF Document 205 Filed 10/26/20 Page 2 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
Actava TV, Inc., Master Call Communications, Inc.,          )
Master Call Corporation, and Rouslan Tsoutiev,              )
                                                            ) Index No.: 1:18-cv-06626
                                     Plaintiffs,            ) (ALC/KNF)
                                                            )
                -against-                                   )
                                                            )
Joint Stock Company “Channel One Russia Worldwide,”         )        [PROPOSED]
Closed Joint Stock Company “CTC Network,” Closed            )            ORDER
Joint Stock Company “New Channel”, Limited Liability        )
Company “Rain TV-Channel,” Open Joint Stock                 )
Company “ACCEPT”, and Limited Liability Company             )
“Comedy TV,” and Kartina Digital GmbH,                      )
                                                            )
                                     Defendants.            )
                                                            )


       Docket Entry No. 204 filed in the above-captioned action is hereby sealed.

Plaintiffs are directed to promptly re-file the document under seal and to file a redacted

version of the document so that the public may access it. Any counsel that has already

downloaded the docket entry is directed to acknowledge to Plaintiffs that they have deleted

the document.



IT IS SO ORDERED.

Dated this __ day of October 2020.


                                             ____________________________
                                             Hon. Kevin Nathaniel Fox, U.S.M.J.
